The decision of the court (of which the following is a memorandum) was delivered by
Van Syokel, J.
This court concurs in the views expressed by the vice-chancellor, that the defendants below have been guilty of maintaining a nuisance. The decree, however, is too broad, in restraining the defendants from creating or generating any gases or odors, noxious or unpleasant, at Union Landing. The people of Union *241Landing have not complained. The complainant lives at Star Landing, one mile and a half distant from Union Landing, and therefore she may not be affected by odors which would be disagreeable at Union Landing. The decree must therefore be reversed for the purpose of modifying it. The defendants must be restrained from conducting their business in such manner that noxious, foul and unpleasant gases or odors are disseminated and become a nuisance at Star Landing. Costs will not be allowed to either party in this court. There is no doubt that the decree would have been modified in the court below, if the attention of the vice-chancellor had been called to it.
.Decree unanimously reversed.